EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Altmiller on 2/02/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 is amended as follows:
A fuel shutoff valve, comprising: 
a casing that allows circulation of fuel vapor in a fuel tank; and 
a lid body that is attached to one end of the casing to change a direction of the circulation of fuel vapor having passed through the casing and send the fuel vapor to an outside, wherein 
the casing includes 
a housing that is provided with a partition part dividing an inside of the casing into an upper space and a lower space, the partition part having a communication hole allowing communication between the upper space and the lower space, 
a check valve case that supports, in the upper space, a check valve structure maintaining an inner pressure of the fuel tank in a predetermined range, and 

the casing includes a communication passage connecting a space storing the float in the cutoff valve case and a space communicating to the outside in the check valve case, the communication passage including a delivery opening provided in the cutoff valve case, the communication hole provided in the partition part, and a reception opening provided in the check valve case, wherein 
the check valve structure is configured such that the communication passage is blocked when the check valve structure is closed, 
the reception opening is arranged at a position deviating to an inner side of the fuel shutoff valve relative to the delivery opening, and 
the check valve case includes an additional flow path part that is a part of the communication passage, the additional flow path part allowing the circulation of fuel vapor from the delivery opening to the reception opening, together with the communication hole.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mihara et al. (US 2017/0072787, hereafter “Mihara”) is considered the closest prior art.

Mihara fails to anticipate or render obvious the limitation of the check valve structure is configured such that the communication passage is blocked when the check valve structure is closed.  Any modification to Mihara would be hindsight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL J GRAY/Primary Examiner, Art Unit 3753